Citation Nr: 1709912	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-14 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left shoulder condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from October 1998 to December 1998.

This case comes before the Board of Veterans' Appeals (the Board) from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied service connection for a recurrent left shoulder dislocation condition.

The Veteran's claim was remanded by the Board in December 2015 for a VA examination.  In May 2016, the Veteran obtained a VA examination of his left shoulder.

In December 2016, the Veteran's representative submitted additional evidence.  In February 2017, the Veteran's representative submitted a waiver of RO review of the additional evidence.


FINDING OF FACT

There is clear and unmistakable evidence the Veteran's left shoulder condition existed prior to entrance into service, and clear and unmistakable evidence that such left shoulder condition was not permanently aggravated during service beyond its natural progression.


CONCLUSION OF LAW

The criteria for service connection for left shoulder condition have not been met.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a November 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), service personnel records, obtainable private medical records, and his VA treatment records have been associated with the record.  The Board notes that there was substantial compliance with the December 2015 Board remand directives.  The Board directed that the Veteran be afforded a VA examination to address his left shoulder condition, including providing an opinion as to whether the condition preexisted active service.  The record indicates that an adequate VA examination and opinion were obtained in May 2016.

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and the duties to assist and notify have been satisfied.  

II.  Relevant Law

The Veteran seeks service connection for his recurrent left shoulder condition.  As explained below, the Board finds that the Veteran is not entitled to service connection.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303 (2016). 

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111. 

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagley v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "only such conditions as are recorded in examination reports,"  38 C.F.R. § 3.104 (b), and that "history of preservice existence of conditions recorded at the time of examination does not constitute an aggravation of such conditions."  Id.  

The law further provides that the burden to show no aggravation of a preexisting disease or disorder during service is an onerous one that lies with the Government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).   

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, in which the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability was summarized: 

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and was not aggravated by service.  The Government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the Government fails to rebut the presumption of soundness under Section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322. 

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for the disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case Section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under Section 1153 arises, the burden shifts to the Government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

In general, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306 (a) (2016).



III.  History 

The Veteran served as a U.S. Army recruit and received an uncharacterized discharge for failure to meet procurement medical fitness standards.  The STRs contain a September 1998 Entrance Examination Report.  The examination report does not mention a left shoulder condition, though it does contain other non-medical notations such as tattoos.  The Veteran denied any history of injury, painful, or "trick" shoulder in the concurrent report of medical history.  

The Veteran's October 1998 STRs indicate the Veteran dislocated his left shoulder while performing "grass drills."  (In his May 2011 substantive appeal, the Veteran described the event as a jump from a four foot wall with a rucksack and landing on his outstretched arms.)  The Veteran also reported that he dislocated his left shoulder prior to service, in July 1998, when a 350 pound transmission fell on him.  He had to wear an immobilizer for a month.  His arm had to be put back in its socket by a doctor in Pittsburgh, PA.  The Veteran also reported doing physical therapy prior to service for this condition.  A notation from the same document indicates that the Veteran never told his recruiter about his left shoulder condition.  

The Veteran's November 1998 Medical 200 Board form contains details regarding the history of the Veteran's left shoulder condition.  As told to the examiner, the Veteran reported that the shoulder had previously dislocated 18 times.  The document indicates the Veteran had worn an immobilizer for a month just prior to entering active duty and had been told by his surgeon before entering the military that he could have his left shoulder repaired.  The document also notes the Veteran received physical therapy prior to entering the service.  The examiner, a senior medical officer, found that the Veteran had not met medical procurement standards at the time of entry and would not likely be able to perform his military duties.  The medical officer did not recommend a waiver.  

In the May 2016 VA examination report, the VA examiner stated that the natural history of shoulder dislocations is that they recur.  If there is the tendency for shoulder dislocation either naturally (genetics of joint laxity) or due to significant injury, then the shoulder will tend to dislocate repeatedly.  If intervention is done (surgery, physical therapy, etc.) then this ideally would reduce this risk, but there still is a higher risk for recurrent dislocations in the future.  The VA examiner noted that the Veteran had experienced a significant trauma to the left shoulder just two months before his September 1998 entrance examination.  The VA examiner opined that it is unlikely that the Veteran's left shoulder was fully back to its previous strong, non-lax condition between the pre-service injury and September 1998 entrance examination.  He explained that such shoulder injuries take many months to heal, and even then do not usually return to their previous non-injured condition with respect to strength, stability, range of motion, and function.  The VA examiner also opined the left shoulder condition was not aggravated by service because the natural progression when subjected to any physical job would likely cause repeated shoulder dislocations.  He described that the left shoulder had likely not healed by the time of basic training so that it failed again when subjected to the rigors of the military.  Based on the above considerations, the VA examiner concluded that the Veteran's left shoulder disability clearly and unmistakably existed prior to service, and clearly and unmistakably was not aggravated by the Veteran's service beyond its natural progression.  

IV.  Analysis

A.  Pre-Service Injury

After weighing the evidence, the Board finds that the Veteran's left shoulder condition clearly and unmistakably existed prior to entrance onto active service.  The United States Court of Appeals for Veterans Claims (Court) has held that, as a matter of law, the presumption of soundness is rebutted by clear and unmistakable evidence consisting of the Veteran's own admission of a preservice history of medical problems during in-service clinical examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Here, the Veteran reported to clinicians in as early as October 1998 that he had a left shoulder disability prior to service.  While his entrance examination report does not note the shoulder condition, the Veteran's statements, the May 2016 VA medical opinion, and other medical evidence in the record indicate he nevertheless did have a left shoulder disability that predated service.  

B.  Aggravation by Service

The Board must also consider whether the in service dislocations of the left shoulder resulted in a permanent worsening of the Veteran's left shoulder disability, or whether there is clear and unmistakable evidence that the left shoulder condition was not aggravated by service beyond its natural progression.  The Board has considered the Veteran's statements and the medical records indicating left shoulder dislocation before and during his time in service.  To the extent that the Veteran asserts that his preexisting condition was aggravated beyond the normal progression by service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service.  He is not, however, competent to render an opinion as to whether his symptoms represented a permanent worsening of the preexisting left shoulder condition because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, the Veteran's assertions of aggravation due to service are of no probative value.   

In a brief to the Board, the Veteran's representative stated that "each dislocation very possibly caused additional deterioration of [the Veteran's] left shoulder."  In support of this contention, the Veteran's representative cites to an article from the internet that generally describes shoulder dislocation.  However, this article contains no discussion regarding whether subsequent dislocations result in further deterioration of the shoulder joint.  Furthermore, the article fails to specifically provide a medical analysis regarding aggravation beyond the natural progression, or a medical opinion directly related to the Veteran's specific left shoulder condition.  Consequently, the Board finds that the internet article and the representative's assertions are of little probative value.

The Board acknowledges the Veteran's sincere belief that the fall in service aggravated his shoulder that he believed was sound at entry, despite the history of previous dislocations.  In this case, his lay conclusions are outweighed by the most probative evidence of record in the May 2016 VA medical opinion.  The VA physician examined the Veteran, reviewed the Veteran's medical history, and provided reasons and bases for his opinion.  The VA physician opined that it is clear and unmistakable that the left shoulder disability was not aggravated by service beyond the normal progression of the disorder.  There is no competent evidence to the contrary.   

Based on the above, the Board finds that there is clear and unmistakable evidence that the Veteran's left shoulder condition preexisted service and was not aggravated in service beyond its natural progression.  Accordingly, service connection for the Veteran's left shoulder condition is not warranted.  


ORDER

Entitlement to service connection for left shoulder condition is denied.




____________________________________________
J.W. Francis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


